In an action to recover damages, inter alia, for personal injuries, the defendant Odestash Taxi, Inc., appeals from an order of the Supreme Court, Queens County (Dunkin, J.), dated September 23, 1991, which denied its motion pursuant to CPLR 3103, inter alia, to preclude the plaintiffs from deposing various nonparty witnesses in California.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion for a protective order (see, DeAddio v Putnam Hosp. Ctr., 196 AD2d 804). Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.